UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Capital Opportunities Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Aerospace and defense (1.7%) Huntington Ingalls Industries, Inc. 1,725 $184,834 Spirit AeroSystems Holdings, Inc. Class A (NON) 5,645 272,879 Airlines (6.0%) Alaska Air Group, Inc. 6,290 499,741 Allegiant Travel Co. 1,390 300,588 JetBlue Airways Corp. (NON) (S) 31,205 804,152 Auto components (5.5%) Autoliv, Inc. (Sweden) (S) 1,740 189,677 Cooper Tire & Rubber Co. 9,860 389,569 Dana Holding Corp. 17,870 283,776 Lear Corp. 3,615 393,240 Tenneco, Inc. (NON) 5,090 227,879 Banks (3.8%) Comerica, Inc. 7,220 296,742 OFG Bancorp (Puerto Rico) (S) 35,285 308,038 PacWest Bancorp 4,785 204,846 Popular, Inc. (Puerto Rico) (NON) 5,367 162,244 Wilshire Bancorp, Inc. 3,408 35,818 Biotechnology (3.6%) Emergent BioSolutions, Inc. (NON) 14,730 419,658 Myriad Genetics, Inc. (NON) 8,860 332,073 United Therapeutics Corp. (NON) 1,645 215,890 Capital markets (5.5%) AllianceBernstein Holding LP (Partnership shares) 11,645 309,757 GAMCO Investors, Inc. Class A 1,475 80,978 Lazard, Ltd. Class A 3,480 150,684 OM Asset Management PLC (United Kingdom) 12,935 199,458 Piper Jaffray Cos. (NON) 3,520 127,318 SEI Investments Co. 8,725 420,806 Waddell & Reed Financial, Inc. Class A 5,739 199,545 Chemicals (1.2%) Cabot Corp. 6,520 205,771 OM Group, Inc. 3,370 110,839 Commercial services and supplies (1.6%) ACCO Brands Corp. (NON) 33,880 239,532 Deluxe Corp. 3,455 192,582 Communications equipment (5.2%) ARRIS Group, Inc. (NON) 12,620 327,741 Brocade Communications Systems, Inc. 54,945 570,328 F5 Networks, Inc. (NON) 2,040 236,232 Polycom, Inc. (NON) 24,330 254,978 Construction and engineering (0.8%) EMCOR Group, Inc. 5,060 223,905 Consumer finance (0.8%) Nelnet, Inc. Class A 6,000 207,660 Containers and packaging (1.4%) Owens-Illinois, Inc. (NON) 4,945 102,460 Packaging Corp. of America 4,710 283,354 Diversified consumer services (4.8%) Apollo Education Group, Inc. Class A (NON) 13,350 147,651 DeVry Education Group, Inc. 6,665 181,355 H&R Block, Inc. (S) 9,118 330,072 Strayer Education, Inc. (NON) 11,570 636,003 Electric utilities (1.0%) Westar Energy, Inc. 7,235 278,113 Electronic equipment, instruments, and components (4.2%) Arrow Electronics, Inc. (NON) 3,620 200,114 Ingram Micro, Inc. Class A 10,425 283,976 Jabil Circuit, Inc. 5,990 133,996 ScanSource, Inc. (NON) 7,710 273,397 Tech Data Corp. (NON) 2,450 167,825 Vishay Intertechnology, Inc. 6,825 66,134 Energy equipment and services (0.3%) Helmerich & Payne, Inc. (S) 1,515 71,599 Food products (1.1%) Pilgrim's Pride Corp. (S) 7,060 146,707 Sanderson Farms, Inc. (S) 2,140 146,740 Gas utilities (1.4%) Atmos Energy Corp. 2,075 120,724 UGI Corp. 7,002 243,810 Health-care equipment and supplies (3.2%) Analogic Corp. 2,745 225,200 Greatbatch, Inc. (NON) 5,785 326,390 PhotoMedex, Inc. (NON) 980 510 ResMed, Inc. 6,100 310,856 Health-care providers and services (6.8%) Chemed Corp. 3,445 459,803 Hanger, Inc. (NON) 6,095 83,136 LHC Group, Inc. (NON) 3,420 153,113 Mednax, Inc. (NON) 4,420 339,412 Owens & Minor, Inc. 6,490 207,291 Patterson Cos., Inc. 7,310 316,158 Select Medical Holdings Corp. 26,290 283,669 Health-care technology (0.3%) Veeva Systems, Inc. Class A (NON) 3,575 83,691 Hotels, restaurants, and leisure (1.3%) Cheesecake Factory, Inc. (The) 5,127 276,653 International Game Technology PLC 4,165 63,849 Household products (0.3%) Energizer Holdings, Inc. 1,710 66,194 Insurance (5.5%) Assurant, Inc. 3,410 269,424 Genworth Financial, Inc. Class A (NON) 18,745 86,602 Horace Mann Educators Corp. 10,440 346,817 Torchmark Corp. 3,620 204,168 Validus Holdings, Ltd. 8,770 395,264 W.R. Berkley Corp. 3,365 182,955 Internet software and services (0.8%) IAC/InterActive Corp. 3,095 202,011 IT Services (3.5%) Booz Allen Hamilton Holding Corp. 7,690 201,555 CSG Systems International, Inc. 11,895 366,365 Mantech International Corp. Class A 9,485 243,765 Syntel, Inc. (NON) 2,950 133,665 Machinery (5.5%) AGCO Corp. (S) 2,570 119,839 Federal Signal Corp. 18,975 260,147 Hyster-Yale Materials Holdings, Inc. 1,765 102,070 Oshkosh Corp. 6,655 241,776 Terex Corp. 5,030 90,238 Valmont Industries, Inc. 2,670 253,355 Wabash National Corp. (NON) 14,030 148,578 WABCO Holdings, Inc. (NON) 2,495 261,551 Metals and mining (0.3%) Commercial Metals Co. 6,685 90,582 Multi-utilities (0.7%) Vectren Corp. 4,695 197,237 Multiline retail (0.9%) Dillards, Inc. Class A 2,735 239,012 Paper and forest products (0.7%) Domtar Corp. (Canada) (S) 5,280 188,760 Personal products (0.7%) Herbalife, Ltd. (NON) 3,235 176,308 Pharmaceuticals (0.3%) Lannett Co., Inc. (NON) (S) 2,260 93,835 Professional services (2.6%) ManpowerGroup, Inc. 1,270 104,000 Navigant Consulting, Inc. (NON) 17,790 283,038 Robert Half International, Inc. 1,785 91,321 RPX Corp. (NON) 15,670 214,992 Real estate investment trusts (REITs) (0.6%) Ryman Hospitality Properties 1,705 83,937 Xenia Hotels & Resorts, Inc. 4,560 79,618 Real estate management and development (1.6%) Jones Lang LaSalle, Inc. 2,990 429,872 Road and rail (1.0%) ArcBest Corp. 10,530 271,358 Semiconductors and semiconductor equipment (3.6%) Lam Research Corp. 5,676 370,813 Marvell Technology Group, Ltd. 12,730 115,207 Skyworks Solutions, Inc. 5,785 487,155 Software (2.2%) FactSet Research Systems, Inc. 3,770 602,484 Specialty retail (5.6%) Aaron's, Inc. 4,535 163,759 Ascena Retail Group, Inc. (NON) 4,362 60,675 Cato Corp. (The) Class A 3,222 109,645 DSW, Inc. Class A 6,580 166,540 Express, Inc. (NON) 5,360 95,783 GameStop Corp. Class A (S) 10,560 435,178 Hibbett Sports, Inc. (NON) 2,810 98,378 Michaels Cos., Inc. (The) (NON) 13,275 306,652 Zumiez, Inc. (NON) 5,240 81,901 Technology hardware, storage, and peripherals (0.7%) Lexmark International, Inc. Class A 6,475 187,646 Textiles, apparel, and luxury goods (0.3%) Deckers Outdoor Corp. (NON) 1,516 88,019 Total common stocks (cost $23,673,744) SHORT-TERM INVESTMENTS (9.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) 2,492,632 $2,492,632 Total short-term investments (cost $2,492,632) TOTAL INVESTMENTS Total investments (cost $26,166,376) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $26,920,029. (b) The aggregate identified cost on a tax basis is $26,218,327, resulting in gross unrealized appreciation and depreciation of $5,624,472 and $2,736,604, respectively, or net unrealized appreciation of $2,887,868. (NON) This security is non-income-producing. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $202,943 $3,212,859 $3,415,802 $258 $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,492,632, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,477,061. Certain of these securities were sold prior to the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,965,266 $— $— Consumer staples 535,949 — — Energy 71,599 — — Financials 4,782,551 — — Health care 3,850,685 — — Industrials 5,160,476 — — Information technology 5,425,387 — — Materials 981,766 — — Utilities 839,884 — — Total common stocks — — Short-term investments — 2,492,632 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
